Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed Jan. 27, 2020 in which claims 1-20 are pending in the application. 

			Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


                                Claim Rejections - 35 USC § 101
3.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite a method of using past transaction declines to predict future fraudulent behavior of an account, which is considered a judicial exception because it falls under the category of Certain methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

	Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES). 
	The claim 1 recites a series of steps, e.g., determining that a transaction has been declined for an account; determining a risk score for the account; comparing the risk score for the account to a risk threshold; in response to the risk score being determined to be over the risk threshold, comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster; determining a best fit of the transaction profiles of the past fraudster; determining a measure of success for the best fit of the transaction profiles of the past fraudster; determining if the measure of success is over a threshold; in response to the measure of success being over a threshold, updating profiles of past fraudsters based on the transaction to include the transaction that has been declined; predicting future fraudulent transactions; and attempting to stop future fraudulent transactions based on the predicted future fraudulent transactions. These limitations, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental economic principles or practices (Determining a risk score for an account to prevent fraudulent transactions is a way of mitigating the risk and mitigating the risk is a Fundamental economic practice), and Commercial or legal interactions (processing or engaging in a financial transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction).  In addition, these limitations can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
	This judicial exception is not integrated into a practical application. There are no additional elements in claim 1 that apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO). 
	The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Thus, claim 1 is not patent eligible (Step 2B: NO).
	Similar arguments can be extended to other independent claims 1 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.
	Dependent claims 2-9, 11-18 and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
	For instance in claims 2, 11 and 20, the steps, “wherein the risk score is a determined value from analyzing past purchase history of the account holder using a risk score algorithm”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A risk score algorithm is recited at a high level of generality.
In claims 3 and 12, the steps, “wherein a risk threshold is a level of risk determined to be acceptable for a purchase for an account holder”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 13, the steps, “wherein comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 5 and 14, the steps, “wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 6 and 15, the steps, “wherein the finding the best fit comprises graphing the transaction and graphing the transactions from similar transaction profiles and finding the smallest total distance between the transaction and transactions of the past fraudster”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 16, the steps, “wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiled”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 8 and 17, the steps, “wherein the measure of success comprises a dollar amount which the fraudster may expect”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 9 and 18, the steps, “wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

			Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.       Claims 1-3, 8, 10-12, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al., U.S. Patent Number (10,997,596 B1).
Regarding Claim 1,     
Thomas teaches a computer-implemented method of using past transaction declines to predict future fraudulent behavior of an account comprising:
determining that a transaction has been declined for an account (See at least Column 3, lines 63-67, “If the transaction is declined”); 
determining a risk score for the account (See at least Column 11, lines 9-18, “score transaction risk”); 
comparing the risk score for the account to a risk threshold (See at least Column 12, lines 36-50, “In connection therewith, the research engine 112 may provide a decision score to the issuer 108, for example (based on the calculated metrics, for use in setting alert thresholds and rules”);
in response to the risk score being determined to be over the risk threshold, comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster (See at least Column 12, lines 51-62,
“historical transaction data is used to determine if a declined transaction was actually fraudulent or not, and as a basis to tag the declined transaction for accuracy”);
determining a best fit of the transaction profiles of the past fraudster (See at least Column 12, lines 51-66, “Tags for multiple declined transactions may then be compiled, analyzed and/or reviewed, for certain issuers and/or for particular fraud models, for example, to provide metrics related to the same”. Reviewing for certain issuers or for particular fraud models can be interpreted as determining a best fit of the transaction profiles of the past fraudster); 
determining a measure of success for the best fit of the transaction profiles of the past fraudster (See at least Column 12, lines 59-66, “tags for multiple declined transactions may then be compiled, analyzed and/or reviewed, for certain issuers and/or for particular fraud models, for example, to provide metrics related to the same. In this manner, by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate”); 
determining if the measure of success is over a threshold (See at least Column 13, lines 22-42, “the fraud accuracy tag indicative of whether the decline of the transaction is a true positive decline or a false positive decline”. A true positive decline is equivalent to the measure of success being over a threshold); 
in response to the measure of success being over a threshold, updating profiles of past fraudsters based on the transaction to include the transaction that has been declined (See at least Column 13, lines 22-42,  “the computing device associated with the fraud model is able to use the fraud accuracy tag as an input to update the fraud model”);
predicting future fraudulent transactions (See at least Column 12, lines 51-67 to Column 13, lines 1-2, “by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate (e.g., deleted, improved, changed and/or adjusted (broadly, altered), etc.) to improve decline of fraudulent transactions in the future”);
attempting to stop future fraudulent transactions based on the predicted future fraudulent transactions (See at least Column 12, lines 51-67 to Column 13, lines 1-2, “by evaluating the tags, accuracy of the underlying fraud strategies (used to evaluate the historical transactions) can be determined and modified as appropriate to improve decline of fraudulent transactions in the future, and reduce incidents of declined non-fraudulent transactions” Reducing incidents of declined non-fraudulent transactions is equivalent to attempting to stop future fraudulent transactions).
Regarding Claim 2,     
Thomas teaches, 
wherein the risk score is a determined value from analyzing past purchase history of the account holder using a risk score algorithm (See at least Column 11, lines 9-19, “the transactions accessed by the research engine 112 are historical transactions that have already taken place and, potentially, already been declined. As such, in the illustrated embodiment, the research engine 112 is appending the tags to the transactions offline and, as described above, uses the recorded data to influence model development and model enhancement to more accurately score transaction risk”).
Regarding Claim 3,     
Thomas teaches, 
wherein a risk threshold is a level of risk determined to be acceptable for a purchase for an account holder (See at least Column 12, lines 30-50, thresholds).
Regarding Claim 8,     
Thomas teaches,
wherein the measure of success comprises a dollar amount which the fraudster may expect (See at least Column 3, lines 32-51, “when the fraud strategies include fraud models, the fraud models may be based on, for example, fraud reported by the consumer to the issuer 108 (and potentially other issuers), rates of card activity/spend by the consumer (or by other consumers), merchant risk for the merchant 102 (or other merchants), unique transaction attributes, transaction histories of the consumer's payment account and/or other payment accounts, time of day, transaction amount, transaction location, etc. (broadly, fraud indicators/factors)”).
Regarding Claims 10 and 19,    
Independent claims 10 and 19 are substantially similar to claim 1 and hence rejected on similar grounds. 
Regarding Claims 11 and 20,    
Claims 11 and 20 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claim 12,    
Claim 12 is substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claim 17,    
Claim 17 is substantially similar to claim 8 and hence rejected on similar grounds.

			Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.       Claims 4, 6, 7, 9, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Walters et al., U.S. Patent Application Publication Number (2021/0012346 A1).
Regarding Claim 4,     
Thomas teaches the method of claim 1,
However, Thomas does not explicitly teach,
wherein comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters.
Walters, however, teaches,
wherein comparing the transaction for the account to one or more transactions in a transaction profile for a past fraudster uses a graph with the transaction and with the one or more transactions in a transaction profile for a past fraudster and the comparison is a distance on the graph of the transactions and the transactions of the fraudsters (See at least [0025-0027], “the fraud assessment processor 130 is configured to break down transaction information from the transaction database (or other source(s)) and to construct a graph database in which the nodes represent individual transactions and the edges connecting the nodes represent relationships between the transactions. The fraud assessment processor 130 is further configured to use statistical analysis of the relationships in the graph database to identify and associate account holders having similar transaction characteristics. Such associations can be based on the relative closeness (proximity) of the transactions within the space of the graph”).
	Both Thomas and Walters are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas to incorporate the disclosure of Walters.  The motivation for combining these references would have been to minimize fraud by detecting risky transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 6,     
Thomas teaches the method of claim 1,
However, Thomas does not explicitly teach,
wherein the finding the best fit comprises graphing the transaction and graphing the transactions from similar transaction profiles and finding the smallest total distance between the transaction and transactions of the past fraudster.
Walters, however, teaches,
wherein the finding the best fit comprises graphing the transaction and graphing the transactions from similar transaction profiles and finding the smallest total distance between the transaction and transactions of the past fraudster (See at least Fig. 2, [0025-0027], “given enough transaction data, a graph database can be used to identify and cluster the transactions of an account holder group, which can be used to assess whether a new transaction associated with a group member account is potentially fraudulent”).
Regarding Claim 7,     
Thomas teaches the method of claim 1,
However, Thomas does not explicitly teach,
wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiled. 
Walters, however, teaches,
wherein finding the best fit comprises graphing the past transactions of the account and the past transaction from similar transaction profiled (See at least [0035], “the account group may have been previously determined based on clustering transactions in a graph database. At S150, a fraud assessment is determined for the transaction based on a degree of similarity to other transactions within the account group”).
Regarding Claim 9,     
Thomas teaches the method of claim 1,
However, Thomas does not explicitly teach,
wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph.
Walters, however, teaches,
wherein comparing the transaction for the account to one or more transactions for a past fraudster is made using a graph (See at least [0030], [0035], “the fraud assessment processor 130 can evaluate the likelihood of fraud in an individual transaction by comparing the transaction to those of a group that includes the transaction's account holder. For example, the position of the transaction in the graph database relative to the transactions of the group's space in the graph database can be used as an indicator of the likelihood that the transaction may be fraudulent”). 
Regarding Claims 13 and 19,    
Claims 13 and 19 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claim 15,    
Claim 15 is substantially similar to claim 6 and hence rejected on similar grounds.
Regarding Claim 16,    
Claim 16 is substantially similar to claim 10 and hence rejected on similar grounds.
Regarding Claim 17,    
Claim 17 is substantially similar to claim 7 and hence rejected on similar grounds.
8.       Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Lee et al., U.S. Patent Application Publication Number (2002/0099649 A1).
Regarding Claim 5,     
Thomas teaches the method of claim 1,
However, Thomas does not explicitly teach,
wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser.
Lee, however, teaches,
wherein the transaction profile comprises attempted transactions that proceeded and followed a fraudulent transaction for a purchaser (See at least [0035], “a currently attempted transaction with the historical behavior pattern of the buyer to help ascertain the likelihood of fraud”).
	Both Thomas and Lee are in the same technical field of detecting fraudulent transactions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Thomas to incorporate the disclosure of Walters.  The motivation for combining these references would have been to identify and prevent fraudulent transactions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 14,    
Claim 14 is substantially similar to claim 5 and hence rejected on similar grounds. 


                                      Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
          Sadovsky et al. (U.S. 2015/0180894 A1) discloses a method for anomaly detection when patterns in data do not match an expected pattern. 
                                                Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693                                                                                                                                                         
August 25, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695  

August 25, 2021